Citation Nr: 1107822	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-16 553 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from February 1971 
to February 1974.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a March 2008-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that in pertinent part denied a compensable rating for a 
bilateral hearing loss disability.  The Veteran timely appealed 
for a compensable rating. 

The claims files reflect that in March 2003 the RO had denied a 
similar claim for an increased rating for a bilateral hearing 
loss disability.  The Veteran submitted a notice of disagreement 
and the RO issued a statement of the case; however, no VA Form 9, 
Appeal to the Board of Veterans' Appeals, or other correspondence 
containing the necessary information, was received from the 
Veteran and the RO closed that appeal.   


FINDING OF FACT

The hearing loss disability has been manifested throughout the 
appeal period by right ear hearing at Level III and left ear 
hearing at Level II.  


CONCLUSION OF LAW

The criteria for a compensable schedular rating for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); § 5103 (West 2002 & Supp.2010); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA's duty to notify was satisfied by way of a letter sent to the 
claimant in March 2007 that addresses all notice elements and was 
sent prior to the initial decision in this matter.  The letter 
informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's respective 
duties for obtaining evidence. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports.  Social Security Administration 
(SSA) records have been obtained.  A hearing before the 
undersigned Veterans Law Judge was provided.  The claimant was 
afforded a VA audiometric examination in March 2008.  The 
claimant has not asserted that his bilateral hearing loss 
disability has worsened since that evaluation.  The claimant, or 
his representative, has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

The Court has stressed that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

A service-connected bilateral hearing loss disability has been 
rated noncompensably throughout the rating period under 
Diagnostic Code 6100.  

SSA records reflect that in a July 2007 application for 
disability benefits, the Veteran claimed that hearing loss and 
other disabilities precluded employment. 

The Veteran requested an increased rating for hearing loss in 
July 2007.  He reported worsening hearing loss.

A March 2008 VA audiometry evaluation reflects problems with 
hearing, but the Veteran himself attributed most of his hearing 
problems to tinnitus.  Upon VA authorized audiological evaluation 
in March 2008, pure tone thresholds, in decibels, were as follows 
(ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
35
LEFT
25
25
35
35
30

Average pure tone thresholds were 34 right ear, and 31, left ear.  
Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 84 percent in the left ear.  

In April 2008, a VA physician certified that the Veteran was 
totally and permanently disabled from employment; however the 
listed disabilities do not including a hearing loss disability.  

In January 2011, the Veteran testified before the undersigned 
Veterans Law Judge that his hearing worsened four or five years 
earlier and, for that reason, he applied for an increase.  He 
testified that he does not work and that he receives SSA 
disability benefits, but not because of a hearing loss 
disability.  He testified that his right ear is worse than his 
left ear and that he has difficulty hearing conversation.  The 
Veteran's lay testimony is competent with respect to observance 
of symptoms readily observable and it is credible, as there is no 
indication of lack of veracity.  Washington v. Nicholson, 19 Vet. 
App. 362, 367-68 (2005).  See also 38 C.F.R. § 3.159.  
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).

Evaluations of defective hearing may range from noncompensable to 
100 percent based on the measured results of controlled speech 
discrimination tests together with the average hearing threshold 
level, as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  
To evaluate the degree of disability from a service-connected 
hearing loss, the rating schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (2010).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2010).  At no 
time has audiometry demonstrated a pure tone threshold of 55 
decibels or more in all four frequencies in either ear.  Nor has 
audiometry demonstrated a pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

According to the March 2008 VA audiometry and Table VII, the 
right ear is at Level III and the left ear is at Level II.  
Applying such findings to Table VII results in the assignment of 
a noncompensable rating. 

Audiometry testing methods used by VA audiometry clinics are 
adapted to evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each person 
can be compared to a standard of normal hearing and ratings are 
assigned based on that standard.  The audiometry results do not 
end the inquiry, however, because the Court has issued additional 
guidance.  

The Court has stressed that audiologists must describe the 
effects on occupational functioning and daily activities.  The 
Court pointed out, "Unlike the rating schedule for hearing loss, 
§ 3.321 (b) [the extraschedular provision] does not rely 
exclusively on objective test results to determine if referral is 
warranted."  Martinak, 21 Vet. App. at 455.  The evidence 
reflects difficulty hearing voices.  Although the Veteran has 
claimed that his hearing loss disability contributes to 
unemployability, a VA physician has reported that other 
disabilities cause unemployability.  No effect on daily 
functioning, except difficulty in hearing voices, has been 
mentioned.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for a compensable schedular disability rating for a 
bilateral hearing loss disability is therefore denied.  

Extra-schedular Consideration

The Court has determined that where the record raises the 
question of unemployability due to the disability for which an 
increased rating is sought, then part of the increased rating 
claim is an implied claim for a total disability rating based on 
individual unemployability (hereinafter referred to as TDIU).  
Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran 
claimed in his SSA disability application that he cannot work due 
to several disabilities, among them is a bilateral hearing loss 
disability; however, a VA physician has not attributed 
unemployability to a hearing loss disability and the Veteran has 
testified that he receives SSA disability benefits, but not 
because of a hearing loss disability.  Thus, the question of 
unemployability due to a bilateral hearing loss disability is not 
raised by the record or the Veteran.  

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  The Court had more to say 
about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 
(2008).

In Thun, the Court stressed that the determination of whether 
extraschedular rating consideration under 38 C.F.R. § 3.321(b) is 
warranted involves a three-step inquiry.  The Court explained 
that this inquiry may be a shared responsibility of the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Id. at 115.  Citing Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the Thun Court explained 
that the first step of the inquiry is finding of a "threshold 
factor."  The Court stated, "The threshold factor for 
extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
further explained that there must be a comparison between the 
level of severity and symptomatology and the rating criteria.  If 
the rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  
The Court then set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. § 3.321(b) (1)-
related factors include "marked interference with employment" 
and "frequent periods of hospitalization."  

Id, at 115-116.  

Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the Thun guidance, the Veteran has claimed that a 
hearing loss disability contributes to unemployability.  The 
question is whether this is an adequate "threshold factor" for 
extraschedular rating consideration.  Simply put, the question is 
merely whether a noncompensable rating adequately compensates the 
Veteran for unemployability.  The Board resolves any doubt in 
favor of the Veteran.  Step one seems also to involve a 
determination of whether the rating criteria reasonably describe 
the disability level and symptomatology.  The rating criteria 
simply lead to a finding of Level III hearing in one ear and 
Level II hearing in the other ear.  These criteria in no way 
describe the symptomatology, which, in the Veteran's words, is an 
inability to hear conversations.  Thus, we move on to step 2 of 
the Thun analysis.  

In step 2, the Board determines whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
These factors include, but are not limited to, "marked 
interference with employment" and "frequent periods of 
hospitalization."  Hospitalization due to a hearing loss 
disability is not shown and "marked interference with 
employment" has not been caused by the hearing loss disability.  
Thus, step 2 of the Thun test has not been met and because it has 
not been met, the Board need not submit the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for a determination of whether the disability requires 
assignment of an extraschedular rating.  







ORDER

A compensable schedular rating for a bilateral hearing loss 
disability is denied. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


